EXHIBIT 10.6.2

AMENDMENT NO. 1 TO THE
DIRECTORS' DEFERRED COMPENSATION PLAN OF
HAVERTY FURNITURE COMPANIES, INC.




WHEREAS, Haverty Furniture Companies, Inc. (the "Company") maintains the
Directors' Deferred Compensation Plan of Haverty Furniture Companies, Inc.
established by the Board of Directors as of December 15, 1982, and as amended
and restated as of August 3, 1990 and February 6, 1996, and January 1, 2006 
(the "Plan");


WHEREAS, the Board of Directors reserved the right in Section VIII of the Plan
to amend said Plan by action of the Nominating and Corporate Governance
Committee (the "Committee") of the Board of Directors; and


WHEREAS, the Committee desires to amend the Plan  to clarify the definition of
Service Termination for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), in accordance with IRS Notice 2010-6;


NOW, THEREFORE, the Plan is amended, effective February 16, 2011, in the
following respects:


1.
Definitions.   The definition of "Service Termination Date" set forth in 2.24 of
Section II of the Plan is hereby deleted in its entirety and replaced with the
following:



"Service Termination Date" means for any Member, the date such Member separates
from service as a director of the Company within the meaning of Section 409A of
the Code and the regulations and other binding guidance under Section 409A."




IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted by a
duly authorized officer this 16th day of February 2011.




 
 
Attested:
HAVERTY FURNITURE COMPANIES, INC.
 
 
/s/ Jenny Hill Parker
 
By:
 
/s/ Clarence H. Smith
Jenny Hill Parker
Corporate Secretary
 
Clarence H. Smith
President and Chief Executive Officer




